QBfficeof tfp !Zlttornep@enera
                                     &ate of ZEexae
DAN MORALES                            January 30,1992
 ATTORNEY
      GENERAL

     Mr. Burton F. Raiford                       Opinion No. DM-81
     Interim Commissioner
     Texas Department of Human Services          Re: Validity of a rider to the General
     P. 0. Box 149030                            Appropriations Act that requires certain
     Austin, Texas 787149030                     employees of state agencies to submit
                                                 Snancial statements for review and
                                                 approval by the board or commission to
                                                 which the employees are respon-
                                                 sible (RQ-198)

     Dear Commissioner Raiford:

             You have requested our opinion regarding article V, section 79, of the
     current General Appropriations Act. Acts 1991, 72d Leg., 1st C.S., ch. 19, art. V,
     5 79, at 1036. That rider provides:

              Sec. 79. FINANCIAL DISCLQSURB STATEMENTS. None
              of the funds appropriated to departments and agencies covered
              in Articles I through Iv shall be contractually obligated unless
              those employees who are responsible for entering into such
              contracts and for approving such expenditures have completed
              financial disclosure statements and these financial statements
              have been reviewed and approved by the board or commission
              to which each employee is responsible. All financial statements
              shall be on file in the administrative offices of the respective
              department or agency, shall be submitted to the responsible
              board or commission for approval annually, and shall be open to
              public inspection.

             In Attorney General Opinion JM-343 (1985). this office said that an identical
     rider in the 1985 General Appropriations Act, in order to be constitutionally valid,
     should not be construed as broader than article 6252-9b, V.T.C.S., a statute that
     required certain state officials and employees to file financial statements with the




                                            p.    405
Mr. Burton F. Raiford - Page 2                        (DM-81)




secretary of state.1 (Article 6252-9b, V.T.C.S., now requires tinancial statements to
be filed with the Texas Ethics Commission.) Attorney General Opinion JM343
declared the following:

                The guidelines to be followed in determining which
           employees must file financial statements and the content of
           those statements, therefore, are the guidelines provided by
           article 6252-9b. The persons who must file statements under
           section 86 are those listed in article 6252-9b who are also
           responsible for entering into agency or department contracts
           and for approving expenditures thereunder. To comply with
           both article 6252-9b and the rider in the Appropriations Act,
           such persons who are in departments or agencies covered by
           articles I-IV of the Appropriations Act should 6le a financial
           statement with the secretary of state and annually submit a
           financial statement to the board, commission, or appropriate
           administrator who will review and approve the statement under
           the provisions of the new rider. This filing requirement is not
           unconstitutionally inconsistent with article 6252-9b.       a
           V.T.C.S. art. 6252-9b, 5 9(a); Attorney General Opinion M-1199
           (1972). A copy of the financial statement should remain on file
           in the department’s or agency’s administrative office and be
           open to public inspection.

        In our opinion, Attorney General Opinion JM-343 is a generally correct
statement of the law. We disagree, however, with its statement that the additional
“filing requirement is not unconstitutionally inconsistent with article 6252-9b.”
Article 6252-9b requires only the filing of a financial disclosure statement with the
Texas Ethics Commission. An appropriation bill may “detail, limit, or restrict the
use of funds therein appropriated or otherwise insure that the appropriated money
will be spent for the purpose intended.” Attorney General Opinion M-1199 (1972)


         lAttomey General Opinion JIM-343failed to note aa aaomaly ia the rider: there is little
likelihood that a statute would deem mere employeea to be “respoasible for entering into.. . contracts
and for approving.. . expenditures.” Approval of contracts aad axpeaditares, as opposed to contract
n-on,         is odrmily   a respoas~bility of the govemiag body of the agency, i.e., the board or
commission itself. See Attorney General Opinion JM-817 (1987); Letter Advisory No. 148 (1977).
Members of a board or commksioa are indeed cowed by article 62S2-9b. Under this conwwtioa,
the rider is not so much invalid as it is superfluoas.




                                               P- 406
Mr. Burton F. Raiford - Page 3                (DM-E~)




at 1; see Moom v. Sheppard. 192 S.W.2d 559 (1946); Attorney General Opinions
MW-51 (1979); V-1253 (1951). A rider to an appropriations bill may not, however,
“repeal, modify or amend an existing general law.” Attorney General Opinion M-
1199. To the extent that the rider under consideration imposes an additional filing
requirement on those persons covered by article 6252-9b. we believe it attempts to
modify a general law, and is, therefore, invalid.

        We note that shortly after the issuance of Attorney General Opinion JM-343,
the electorate adopted article XVI, section 69, of the Texas Constitution, commonly
known as the ‘budget execution amendment.” That amendment reads, in its
entirety:

          The legislature may require, by rider in the General
          Appropriations Act or by separate statute, the prior approval of
          the expenditure or the emergency transfer of any funds
          appropriated to the agencies of state government.

In our opinion, the rider about which you inquire does not fall within the exception
of article XVI, section 69. The rider requires a board’s approval of an employee’s
+nciul statement, not the approval of any expenditure. Furthermore, the language
of article XVI, section 69, of the Texas Constitution seems to require approval by
some person or entity outside the particular agency that is .the subject of the
appropriation. It would seem to serve no purpose to require an agency’s governing
body to approve its own decisions about expenditures.

                                  SUMMARY

              Article V, section 79, of the current General Appropriations
          Act, which requires certain employees of state agencies to
          submit financial statements for review and approval by the
          board or commission to which the employees are responsible, is
          constitutionally invalid to the extent that it expands or is
          inconsistent with article 6252-9b, V.T.C.S. It is valid to the
          extent that it merely restates that statute. Guidelines applicable
          to the rider are those provided by the statute. The rider’s




                                        p. 407
Mr. Burton F. Raiford - Page 4            (DM-81)




         requirement that the affected employee file with his board is
         constitutionally invalid.




                                              DAN      MORALES
                                              Attorney General of Texas

WILL. PRYOR
First Assistant Attorney General

MARY KELLER
Deputy Assistant Attorney General

JUDGE ZOLLJE STEAKLEY (Ret.)
Special Assistant Attorney General

RENEAHIcK!3
Special Assistant Attorney General

MADELEINE B. JOHNSON
Chair, Opinion Committee

Prepared by Rick Giipin
Assistant Attorney General




                                     p. 408